DETAILED ACTION
This office action is in response to RCE filed on 11/23/2021.
Claims 1, 3-7, 9-14, 16-18, and 20-24 are pending of which claims 1, 6, 10 and 11 are independent claims, and claims 2, 8, 15, and 19 are canceled.
IDS, filed on 09/21/2021 and 11/23/2021, is considered.
The present application is examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 3-7, 9-14, 16-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180007673 to Fwu (hereinafter “Fwu”) in view of US. Pub. (20160234859 to   You (hereinafter “You”).

Regarding claim 1: Fwu discloses a method for wireless communication, comprising: wherein the indication information includes a frequency-domain subcarrier spacing for transmitting second system information to the terminal device(Fwu, see paragraph [0023], in frequency domain,  an indication information of the an system information (SI) is contained in the search space as SI-RNTI,  a search space is defined and contains UE configuration information that indicated the spacing allocated to the UE; and assisting, by the base station, the terminal device to access the cell provided by the base station using the second system information (Fwu, see paragraph [0023], a common search space may carry DCIs that are common for all UEs; for example, system information (using the SI-RNTI); a UE-specific search space may carry DCIs for UE-specific allocations using a Cell Radio-Network Temporary Identifier (C-RNTI) assigned to the UE)by transmitting the second system information to the terminal device (Fwu, see paragraph [0023],communication between a new base station with the second system information,  a PDCCH may contain downlink control information (DCI) in one of a number of formats that tell the UE where to find and how to decode the data, transmitted on PDSCH in the same subframe, from the resource grid, the DCI may provide details such as the number of resource blocks, resource allocation type, modulation scheme, transport block, redundancy version, coding rate etc.; each DCI format may have a cyclic redundancy code (CRC) and be scrambled with a Radio Network Temporary Identifier (RNTI) that identifies the target UE for which the PDSCH is intended according to the frequency-domain subcarrier spacing (Fwu, see paragraph [0023], an indication information of the an system information (SI) is contained in the search space as SI-RNTI,  a search space is defined and contains UE configuration information that indicated the spacing allocated to the UE,  a common search space may carry DCIs that are common for all UEs; for example, system information (using the SI-RNTI); a UE-specific search space may carry DCIs for UE-specific allocations using a Cell Radio-Network Temporary Identifier (C-RNTI) assigned to the UE), wherein the second system information comprises: a transmission period of the first system information on a carrier frequency Fwu, see paragraph [0023],communication between a new base station with the second system information,  a PDCCH may contain downlink control information (DCI) in one of a number of formats that tell the UE where to find and how to decode the data, transmitted on PDSCH in the same subframe.

However, Fwu does not explicitly teach transmitting, by a base station providing access to a cell, a first system information on a broadcast channel to a terminal device, the first system information carrying an indication information corresponding to a second system information. However, You in the same or similar field of endeavor teaches transmitting , by a base station providing access to a cell, a first system information on a broadcast channel to a terminal device (You, see paragraph [0083], the PBCH (physical broadcast channel) is transmitted in the first four OFDM symbols in the second slot of the first sub-frame of the radio frame; the PBCH carries system information necessary for the wireless device to communicate with the base station, and the system information transmitted through the PBCH is denoted MIB (master information block), system information transmitted on the PDSCH indicated by the PDCCH is denoted SIB (system information block), the first system information carrying an indication information corresponding to a second system information (You, see paragraph [0118] a system information is divided by a master information block (MIB) and a plurality of system information blocks (SIBs); an SIB of the first type (SIB type 1) includes information used for verifying whether a UE is allowed to access a cell, and includes scheduling information of SIB of other types; an SIB of a second type (SIB type 2) includes common and shared channel information). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Fwu’s system/method because it would allow using MTC devices for communication.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve significant improvement of decreasing battery power consumption (You; [0126]).

Regarding claim 3: Fwu discloses transmitting indication information that includes a frequency-domain subcarrier spacing. However, Fwu does not explicitly teach the method of claim 1, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner. However, You in the same or similar field of endeavor teaches the method of claim 1, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner(You, see paragraph [0118] a system information is divided by a master information block (MIB) and a plurality of system information blocks (SIBs); an SIB of the first type (SIB type 1) includes information used for verifying whether a UE is allowed to access a cell, and the first SIB contains scheduling information and thus mapping of the resources for other SIBs and the first SIB is considered as a reference signal). It would have been obvious for one having ordinary level of skill in (You; [0126]).

Regarding claim 4: Fwu discloses transmitting indication information that includes a frequency-domain subcarrier spacing. However, Fwu does not explicitly teach the method of claim 1, wherein the transmission period of the first system information is less than a transmission period of the second system information. However, You in the same or similar field of endeavor the method of claim 1, wherein the transmission period of the first system information is less than a transmission period of the second system information (You, see paragraph [0118], the first SIB contains scheduling information and thus mapping of the resources for other SIBs and the size of the first SIB may be less than the second SIB and this depending on the configuration, and see the instant specification paragraph 0162 and 0140, and  also the instant specification in paragraph 0125 indicated that the first SIB is less than the second SIB optionally, which Examiner interprets this that volition is involved to make the said limitation true, and which indicates applicant failed to make the limitation distinct). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Fwu’s system/method because it would allow using MTC devices for communication.  Such combination would have been obvious to combine as both (You; [0126]).

Regarding claim 5: Fwu discloses frequency-domain subcarrier spacing for transmitting second system information to a terminal device. However, Fwu does not explicitly teach the method of claim 1, wherein the second system information comprises at least one of: one or more types, a transmission period of the second system information, information of one or more sets of access parameters, or communication carrier frequency information of the second system information.  However, Du in the same or similar field of endeavor teaches the method of claim 1, wherein the second system information comprises at least one of: one or more types, a transmission period of the second system information, information of one or more sets of access parameters, or communication carrier frequency information of the second system information (You, see paragraph[0118], the SIB of a second type (SIB type 2) includes common and shared channel information of the second system information.).   It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Fwu’s system/method because it would allow using MTC devices for communication.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve significant improvement of decreasing battery power consumption (You; [0126]).

Regarding claim 6:  Fwu discloses a 6. (Currently Amended) A method for wireless communication, comprising: wherein the indication information includes  a frequency-domain subcarrier spacing for receiving second system information from the base station(Fwu, see paragraph [0023], a common search space may carry DCIs that are common for all UEs; for example, second system information (using the SI-RNTI as an indication); a UE-specific search space may carry DCIs for UE-specific allocations or spacing information of the allocation  using a Cell Radio-Network Temporary Identifier (C-RNTI) assigned to the UE; receiving, by the terminal device, second system information according to the frequency- domain subcarrier spacing(Fwu, see paragraph [0023], in frequency domain,  an indication information of the an system information (SI) is contained in the search space as SI-RNTI,  a search space is defined and contains UE configuration information that indicated the spacing allocated to the UE; and accessing the cell provided by the base station according to the second system information(Fwu, see paragraph [0023],communication between a new base station with the second system information,  a PDCCH may contain downlink control information (DCI) in one of a number of formats that tell the UE where to find and how to decode the data, transmitted on PDSCH in the same subframe, from the resource grid, the DCI may provide details such as the number of resource blocks, resource allocation type, modulation scheme, transport block, redundancy version, coding rate etc.; each DCI format may have a cyclic redundancy code (CRC) and be scrambled with a Radio Network Temporary Identifier (RNTI) that identifies the target UE for which the PDSCH is intended; wherein the second system information comprises: a Fwu, see paragraph [0023],communication between a new base station with the second system information,  a PDCCH may contain downlink control information (DCI) in one of a number of formats that tell the UE where to find and how to decode the data, transmitted on PDSCH in the same subframe)..

However, Fwu does not explicitly teach receiving, by a terminal device from a base station providing access to a cell on a broadcast channel, a first system information carrying. However, You in the same or similar field of endeavor teaches receiving, by a terminal device from a base station providing access to a cell on a broadcast channel ( (You, see paragraph [0083], the PBCH (physical broadcast channel) is transmitted in the first four OFDM symbols in the second slot of the first sub-frame of the radio frame; the PBCH carries system information necessary for the wireless device to communicate with the base station, and the system information transmitted through the PBCH is denoted MIB (master information block), system information transmitted on the PDSCH indicated by the PDCCH is denoted SIB (system information block)); a first system information carrying an indication information corresponding to a second system information(You, see paragraph [0118] a system information is divided by a master information block (MIB) and a plurality of system information blocks (SIBs); an SIB of the first type (SIB type 1) includes information used for verifying whether a UE is allowed to access a cell, and includes scheduling information of SIB of other types; an SIB of a second type (SIB type 2) includes common and shared channel information). It would have (You; [0126]).

Regarding claim 7: Fwu discloses frequency-domain subcarrier spacing for transmitting second system information to a terminal device. However, Fwu does not explicitly teach the method of claim 6, wherein accessing the system according to the second system information comprises: determining, from the second system information, a parameter for accessing the system according to a type of the terminal , and accessing the system according to the parameter; or determining, from the second system information, a set of access parameters for accessing the system according to a type of the terminal device , and accessing the system according to the set of access parameters.  However, You in the same or similar field of endeavor teaches the method of claim 6, wherein accessing the system according to the second system information comprises: determining, from the second system information, a parameter for accessing the system according to a type of the terminal , and accessing the system according to the parameter; or determining, from the second system information, a set of access parameters for accessing the system according to a type of the terminal device , and accessing the system according to the set of access parameters (You, see paragraph[0118], receiving the second SIB information using the first system information, the SIB of a second type (SIB type 2) includes common and shared channel information of the second system information.).   It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Fwu’s system/method because it would allow using MTC devices for communication.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve significant improvement of decreasing battery power consumption (You; [0126]).

Regarding claim 9: Fwu discloses frequency-domain subcarrier spacing for transmitting second system information to a terminal device. However, Fwu does not explicitly teach the method of claim 6, further comprising: after receiving the first system information sent by the base station, determining the transmission period of the first system information according to a time interval at which the first system information is successfully received.  However, Du in the same or similar field of endeavor teaches the method of claim 6, further comprising: after receiving the first system information sent by the base station , determining the transmission period of the first system information according to a time interval at which the first system information is successfully received(You, see paragraph [0118], receiving the first system information, and  the SIB of a first type (SIB type 1) includes information used for verifying whether a UE is allowed to access a cell, and includes scheduling information of SIB of other types).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of (You; [0126]).

Regarding claim 10: Fwu discloses device for providing access to a cell for wireless communication, comprising: a processor; and a memory storing instructions executable by the processor; wherein the processor is configured to: Page wherein the first system information, wherein the first system information is indicative of indication information that comprises, a frequency-domain subcarrier spacing for transmitting second system information to a terminal device(Fwu, see paragraph [0023], in frequency domain,  an indication information of the an system information (SI) is contained in the search space as SI-RNTI,  a search space is defined and contains UE configuration information that indicated the spacing allocated to the UE) ; and assist the terminal device to access the cell using the second system information (Fwu, see paragraph [0023], a common search space may carry DCIs that are common for all UEs; for example, system information (using the SI-RNTI); a UE-specific search space may carry DCIs for UE-specific allocations using a Cell Radio-Network Temporary Identifier (C-RNTI) assigned to the UE)by transmitting the second system information to the terminal device (Fwu, see paragraph [0023],communication between a new base station with the second system information,  a PDCCH may contain downlink control information (DCI) in one of a number of formats that tell the UE where to find and how to decode the data, transmitted on PDSCH in the same subframe, from the resource grid, the DCI may provide details such as the number of resource blocks, resource allocation type, modulation scheme, transport block, redundancy version, coding rate etc.; each DCI format may have a cyclic redundancy code (CRC) and be scrambled with a Radio Network Temporary Identifier (RNTI) that identifies the target UE for which the PDSCH is intended according to the frequency- domain subcarrier spacing(Fwu, see paragraph [0023], an indication information of the an system information (SI) is contained in the search space as SI-RNTI,  a search space is defined and contains UE configuration information that indicated the spacing allocated to the UE,  a common search space may carry DCIs that are common for all UEs; for example, system information (using the SI-RNTI); a UE-specific search space may carry DCIs for UE-specific allocations using a Cell Radio-Network Temporary Identifier (C-RNTI) assigned to the UE), wherein the second system information comprises: a transmission period of the first system information on a carrier frequency (Fwu, see paragraph [0023],communication between a new base station with the second system information,  a PDCCH may contain downlink control information (DCI) in one of a number of formats that tell the UE where to find and how to decode the data, transmitted on PDSCH in the same subframe ).  
152192905.1Inventor : Zhaohua LuDocket No.: 125096-8574.US00 Appl. No. : 16/075,302 Filed : August 3, 2018 
Page: 5of 10, wherein the first system information, wherein the first system information [[that]] is indicative of indication information that comprises, a frequency-domain subcarrier spacing for transmitting second system information to a terminal device(Fwu, see paragraph [0023], in frequency domain,  an indication information
Page: 5of 10, wherein the first system information, wherein the first system information [[that]] is indicative of indication information that comprises, a frequency-domain subcarrier spacing for transmitting second system information to a terminal device(Fwu, see paragraph [0023], in frequency domain,  an indication information of the an system information (SI) is contained in the search space as SI-RNTI,  a search space is defined and contains UE configuration information that indicated the spacing allocated to the UE) ; send the first system information to the terminal device(Fwu, see paragraph [0041], resource for the transmission physical broadcast channel (PBCH) used to carry system information, such as, a Master Information Block (MIB), System Information Block (SIB) or UE-specific dedicated RRC signaling); and assist the terminal device to access the cell using the second system information (Fwu, see paragraph [0023], a common search space may carry DCIs that are common for all UEs; for example, system information (using the SI-RNTI); a UE-specific search space may carry DCIs for UE-specific allocations using a Cell Radio-Network Temporary Identifier (C-RNTI) assigned to the UE)by transmitting the second system information to the terminal device (Fwu, see paragraph [0023],communication between a new base station with the second system information,  a PDCCH may contain downlink control information (DCI) in one of a number of formats that tell the UE where to find and how to decode the data, transmitted on PDSCH in the same subframe, from the resource grid, the DCI may provide details such as the number of resource blocks, resource allocation type, modulation scheme, transport block, redundancy version, coding rate etc.; each DCI format may have a cyclic redundancy code (CRC) and be scrambled with a Radio Network Temporary Identifier (RNTI) that identifies the target UE for which the PDSCH is intended according to the frequency- domain subcarrier spacing(Fwu, see paragraph [0023], an indication information of the an system information (SI) is contained in the search space as SI-RNTI,  a search space is defined and contains UE configuration information that indicated the spacing allocated to the UE,  a common search space may carry DCIs that are common for all UEs; for example, system information (using the SI-RNTI); a UE-specific search space may carry DCIs for UE-specific allocations using a Cell Radio-Network Temporary Identifier (C-RNTI) assigned to the UE), wherein the second system information comprises: a transmission period of the first system information on a carrier frequency (Fwu, see paragraph [0023],communication between a new base station with the second system information,  a PDCCH may contain downlink control information (DCI) in one of a number of formats that tell the UE where to find and how to decode the data, transmitted on PDSCH in the same subframe   ).  
However, Fwu does not explicitly teach transmit a first system information on a broadcast channel to a terminal device, the first system information carrying an indication information corresponding to a second system information. However, You in the same or similar field of endeavor teaches transmit a first system information on a You, see paragraph [0083], the PBCH (physical broadcast channel) is transmitted in the first four OFDM symbols in the second slot of the first sub-frame of the radio frame; the PBCH carries system information necessary for the wireless device to communicate with the base station, and the system information transmitted through the PBCH is denoted MIB (master information block), system information transmitted on the PDSCH indicated by the PDCCH is denoted SIB (system information block), the first system information carrying an indication information corresponding to a second system information(You, see paragraph [0118] a system information is divided by a master information block (MIB) and a plurality of system information blocks (SIBs); an SIB of the first type (SIB type 1) includes information used for verifying whether a UE is allowed to access a cell, and includes scheduling information of SIB of other types; an SIB of a second type (SIB type 2) includes common and shared channel information). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Fwu’s system/method because it would allow using MTC devices for communication.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve significant improvement of decreasing battery power consumption (You; [0126]).

Regarding claim 11: Fwu discloses a  device for wireless communication, comprising: a processor; and a memory storing instructions executable by the processor; wherein the processor is configured to: wherein the first system information is indicative of (Fwu, see paragraph [0023], a common search space may carry DCIs that are common for all UEs; for example, system information (using the SI-RNTI); a UE-specific search space may carry DCIs for UE-specific allocations using a Cell Radio-Network Temporary Identifier (C-RNTI) assigned to the UE; receive second system information according to the frequency-domain subcarrier spacing(Fwu, see paragraph [0023], in frequency domain,  an indication information of the an system information (SI) is contained in the search space as SI-RNTI,  a search space is defined and contains UE configuration information that indicated the spacing allocated to the UE; and access the cell provided by the base station according to the second system information (Fwu, see paragraph [0023],communication between a new base station with the second system information,  a PDCCH may contain downlink control information (DCI) in one of a number of formats that tell the UE where to find and how to decode the data, transmitted on PDSCH in the same subframe, from the resource grid, the DCI may provide details such as the number of resource blocks, resource allocation type, modulation scheme, transport block, redundancy version, coding rate etc.; each DCI format may have a cyclic redundancy code (CRC) and be scrambled with a Radio Network Temporary Identifier (RNTI) that identifies the target UE for which the PDSCH is intended); wherein the second system information comprises: a transmission period of the first system information on a carrier frequency(Fwu, see paragraph [0023],communication between a new base station with the second system information,  a PDCCH may contain downlink control information (DCI) in one of a number of formats that tell the UE where to find and how to decode the data, transmitted on PDSCH in the same subframe).

However, Fwu does not explicitly teach receive, from a base station providing access to a cell on a broadcast channel, a first system information carrying an indication information corresponding to a second system information,. However, You in the same or similar field of endeavor teaches receive, from a base station providing access to a cell on a broadcast channel(You, see paragraph [0083], the PBCH (physical broadcast channel) is transmitted in the first four OFDM symbols in the second slot of the first sub-frame of the radio frame; the PBCH carries system information necessary for the wireless device to communicate with the base station, and the system information transmitted through the PBCH is denoted MIB (master information block), system information transmitted on the PDSCH indicated by the PDCCH is denoted SIB (system information block), a first system information carrying an indication information corresponding to a second system information(You, see paragraph [0118] a system information is divided by a master information block (MIB) and a plurality of system information blocks (SIBs); an SIB of the first type (SIB type 1) includes information used for verifying whether a UE is allowed to access a cell, and includes scheduling information of SIB of other types; an SIB of a second type (SIB type 2) includes common and shared channel information). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Fwu’s system/method because it would allow using MTC devices for (You; [0126]).

Regarding claim 12: Fwu discloses frequency-domain subcarrier spacing for transmitting second system information to a terminal device. However, Fwu does not explicitly teach the device of claim 11, wherein the processor is further configured to: determine, from the second system information, a parameter for accessing the system according to a type of the terminal device , and access the system according to the parameter; or determine, from the second system information, a set of access parameters for accessing the system according to a type of the terminal device , and access the system according to the set of access parameters.  However, Du in the same or similar field of endeavor teaches the device of claim 11, wherein the processor is further configured to: determine, from the second system information, a parameter for accessing the system according to a type of the terminal device , and access the system according to the parameter; or determine, from the second system information, a set of access parameters for accessing the system according to a type of the terminal device , and access the system according to the set of access parameters (You, see paragraph[0118], receiving the second SIB information using the first system information, the SIB of a second type (SIB type 2) includes common and shared channel information of the second system information).   It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Fwu’s system/method (You; [0126]).

Regarding claim 13: Fwu discloses the device of claim 11, according to a time interval at which the first system information is successfully received Fwu, see paragraph [0022],  in this case, a DCI is used for transporting system information, there may be several different physical downlink channels that are conveyed using such resource blocks, a PDCCH may normally occupy the first up to three symbols (four in the case of narrow bandwidths of 1.4 MHz) of each subframe and carry information about the transport format and resource allocations related to the PDSCH channel and uplink scheduling grants for a physical uplink shared channel (PUSCH) transmission, and the transmission period for the first SI is the same as the period it takes for PDSCH since first or the second SI is carried by PDSCH).  

However, Fwu does not explicitly teach the processor is further configured to determine the transmission period of the first system information.  However, You in the same or similar field of endeavor teaches the processor is further configured to determine the transmission period of the first system information(You, see paragraph [0119], FIG. 10, SIB type 1 location may be determined from the received MIB, when the MIB is delivered to a UE  on the PBCH, or the UE gets information regarding the allocation of the SIB type 1 and its location on PDSCH, and from which the UE access the allocation information from the SIB type 1 itself). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Fwu’s system/method because it would allow using MTC devices for communication.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve significant improvement of decreasing battery power consumption (You; [0126]).

Regarding claim 14: Fwu discloses the method of claim 6, wherein the second system information comprises at least one of: one or more types, a transmission period of the second system information, information of one or more sets of access parameters, or communication carrier frequency information of the second system information (Fwu, see paragraph [0022],  in this case, a DCI is used for transporting system information, there may be several different physical downlink channels that are conveyed using such resource blocks, a PDCCH may normally occupy the first up to three symbols (four in the case of narrow bandwidths of 1.4 MHz) of each subframe and carry information about the transport format and resource allocations related to the PDSCH channel and uplink scheduling grants for a physical uplink shared channel (PUSCH) transmission, and the transmission period for the second SI is the same as the period it takes for PDSCH since the second or the  first SI is carried by PDSCH).  

Regarding claim 16: Fwu discloses transmitting indication information that includes a frequency-domain subcarrier spacing. However, Fwu does not explicitly teach the method of claim 10, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner. However, You in the same or similar field of endeavor teaches the method of claim 10, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner(You, see paragraph [0118] a system information is divided by a master information block (MIB) and a plurality of system information blocks (SIBs); an SIB of the first type (SIB type 1) includes information used for verifying whether a UE is allowed to access a cell, and the first SIB contains scheduling information and thus mapping of the resources for other SIBs and the first SIB is considered as a reference signal). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Fwu’s system/method because it would allow using MTC devices for communication.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve significant improvement of decreasing battery power consumption (You; [0126]).

Regarding claim 17: Fwu discloses frequency-domain subcarrier spacing for transmitting second system information to a terminal device. However, Fwu does not explicitly teach the device of claim 10, wherein the transmission period of the first system information is less than a transmission period of the second system You, see paragraph [0118], the first SIB contains scheduling information and thus mapping of the resources for other SIBs and the size of the first SIB may be less than the second SIB and this depending on the configuration, and see the instant specification paragraph 0162 and 0140, and  also the instant specification in paragraph 0125 indicated that the first SIB is less than the second SIB optionally, which Examiner interprets this that volition is involved to make the said limitation true, and which indicates applicant failed to make the limitation distinct). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Fwu’s system/method because it would allow using MTC devices for communication.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve significant improvement of decreasing battery power consumption (You; [0126]).

Regarding claim 18: Fwu discloses the device of claim 10, wherein the second system information comprises at least one of: one or more types, a transmission period of the second system information, information of one or more sets of access parameters, or communication carrier frequency information of the second system information(Fwu, see paragraph [0022],  in this case, a DCI is used for transporting system information, there may be several different physical downlink channels that are conveyed using such resource blocks, a PDCCH may normally occupy the first up to three symbols (four in the case of narrow bandwidths of 1.4 MHz) of each subframe and carry information about the transport format and resource allocations related to the PDSCH channel and uplink scheduling grants for a physical uplink shared channel (PUSCH) transmission, and the transmission period for the second SI is the same as the period it takes for PDSCH since the second or the  first SI is carried by PDSCH).  
 
Regarding claim 20: Fwu discloses the device of claim 11, wherein the second system information comprises at least one of: one or more types, a transmission period of the second system information, information of one or more sets of access parameters, or communication carrier frequency information of the second system information(Fwu, see paragraph [0022],  in this case, a DCI is used for transporting system information, there may be several different physical downlink channels that are conveyed using such resource blocks, a PDCCH may normally occupy the first up to three symbols (four in the case of narrow bandwidths of 1.4 MHz) of each subframe and carry information about the transport format and resource allocations related to the PDSCH channel and uplink scheduling grants for a physical uplink shared channel (PUSCH) transmission, and the transmission period for the second SI is the same as the period it takes for PDSCH since the second or the  first SI is carried by PDSCH).  

Regarding claim 21: Fwu discloses transmitting indication information that includes a frequency-domain subcarrier spacing. However, Fwu does not explicitly teach the method of claim 6, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner. However, You in the same or similar field of endeavor the method of claim 6, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner(You, see paragraph [0118] a system information is divided by a master information block (MIB) and a plurality of system information blocks (SIBs); an SIB of the first type (SIB type 1) includes information used for verifying whether a UE is allowed to access a cell, and the first SIB contains scheduling information and thus mapping of the resources for other SIBs and the first SIB is considered as a reference signal). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Fwu’s system/method because it would allow using MTC devices for communication.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve significant improvement of decreasing battery power consumption (You; [0126]).

Regarding claim 22: Fwu discloses transmitting indication information that includes a frequency-domain subcarrier spacing. However, Fwu does not explicitly teach the method of claim 6, wherein the transmission period of the first system information is less than a transmission period of the second system information. However, You in the same You, see paragraph [0118], the first SIB contains scheduling information and thus mapping of the resources for other SIBs and the size of the first SIB may be less than the second SIB and this depending on the configuration, and see the instant specification paragraph 0162 and 0140, and  also the instant specification in paragraph 0125 indicated that the first SIB is less than the second SIB optionally, which Examiner interprets this that volition is involved to make the said limitation true, and which indicates applicant failed to make the limitation distinct). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Fwu’s system/method because it would allow using MTC devices for communication.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve significant improvement of decreasing battery power consumption (You; [0126]).

Regarding claim 23: Fwu discloses transmitting indication information that includes a frequency-domain subcarrier spacing. However, Fwu does not explicitly teach the device of claim 11, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner. However, You in the same or similar field of endeavor the device of claim 11, wherein the first system information on the broadcast channel comprises information about a reference signal associated with a resource mapping manner(You, see paragraph [0118] a system information is divided by a master information block (MIB) and a plurality of system information blocks (SIBs); an SIB of the first type (SIB type 1) includes information used for verifying whether a UE is allowed to access a cell, and the first SIB contains scheduling information and thus mapping of the resources for other SIBs and the first SIB is considered as a reference signal). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Fwu’s system/method because it would allow using MTC devices for communication.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve significant improvement of decreasing battery power consumption (You; [0126]).
 
Regarding claim 24: Fwu discloses transmitting indication information that includes a frequency-domain subcarrier spacing. However, Fwu does not explicitly teach the device of claim 11, wherein the transmission period of the first system information is less than a transmission period of the second system information. However, You in the same or similar field of endeavor the device of claim 11, wherein the transmission period of the first system information is less than a transmission period of the second system information(You, see paragraph [0118], the first SIB contains scheduling information and thus mapping of the resources for other SIBs and the size of the first SIB may be less than the second SIB and this depending on the configuration, and see the instant specification paragraph 0162 and 0140, and  also the instant specification in paragraph 0125 indicated that the first SIB is less than the second SIB optionally, which Examiner interprets this that volition is involved to make the said limitation true, and which indicates applicant failed to make the limitation distinct). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of You into Fwu’s system/method because it would allow using MTC devices for communication.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve significant improvement of decreasing battery power consumption (You; [0126]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11/23/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                     /AYAZ R SHEIKH/                                     Supervisory Patent Examiner, Art Unit 2476